NO. 07-06-0053-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 14, 2006
                         ______________________________

                       ALFRED CHARLES REED, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 5146; HONORABLE KELLY G. MOORE, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Alfred Charles Reed, appeals from a judgment revoking community

supervision and imposing sentence pursuant to a conviction for possession of a controlled

substance, cocaine, in an amount less than one gram. Appellant’s counsel has filed a brief

in compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). We affirm.


      Appellant entered a plea of nolo contendere to possession of a controlled substance,

cocaine, in an amount less than one gram on February 15, 2005. The judge of the 121st
District Court of Terry County, found that the evidence substantiated appellant’s guilt,

accepted the plea, found appellant guilty, and sentenced appellant to confinement for 20

months in a state jail facility and a fine of $750. The confinement portion of the sentence

was suspended and appellant was placed on community supervision for three years.


       The State filed a motion to revoke appellant’s community supervision which was

heard on January 26, 2006. Appellant pled not true to the State’s fourteen violations of

community supervision alleged as the basis for the motion. After hearing testimony, the

trial judge found that appellant had committed eleven violations of his community

supervision, revoked the order placing appellant on community supervision, and ordered

that appellant serve the confinement portion of his sentence in the State Jail Division of the

Texas Department of Criminal Justice. Appellant filed a notice of appeal.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and is of the opinion that the record

reflects no reversible error upon which an appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel’s brief discusses why, under the

controlling authorities, there is no reversible error in the trial court proceedings and

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief has been

forwarded to appellant and that counsel has appropriately advised appellant of his right to

review the record and file a pro se response to counsel’s motion and brief. The clerk of this




                                              2
court has also advised appellant by letter of his right to file a response to counsel’s brief.

Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).              We carried the motion for

consideration with the merits of the appeal. Having done so and finding no reversible error,

appellant’s counsel’s motion to withdraw is granted and the trial court’s judgment is

affirmed.




                                           Mackey K. Hancock
                                               Justice


Do not publish.




                                              3